BOUTALL, Judge.
Kenneth Granger was charged by bill of information with two counts of attempted second degree murder, one count of aggravated arson and one count of aggravated *20burglary. Following trial, the jury returned a verdict of guilty as charged to all four counts. Granger was sentenced to 50 years, 25 years, 15 years, and 10 years on each respective count, to be served consecutively.
While this appeal was pending, Granger died. The prosecution in this proceeding is therefore abated. State v. DeHart, 445 So.2d 419 (La.1984), State v. Clayton, 427 So.2d 827 (La.1982), State v. Broadnax, 421 So.2d 238 (La.1982), and State v. Morns, 328 So.2d 65 (1976).
Accordingly, in accordance with State v. Morris, the appeal in this case is dismissed, the judgment of conviction is vacated, and the case is remanded to the district court with instructions to dismiss the indictment.
PROSECUTION ABATED, APPEAL DISMISSED.